                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  5:19-CR-00355-D-1



 UNITED STATES OF AMERICA
                                                               ORDER
 v.

 TIEREA DEMON ATKINS



      UPON THE DEFENDANT'S MOTION TO SEAL, this Court now ORDERS the

Defendant's Motion to Continue Sentencing at DE #144 SEALED.

      This the   2:S1 day of December 2020.

                                              Jams C. Dever III
                                              U.S. DISTRICT COURT JUDGE




        Case 5:19-cr-00355-D Document 147 Filed 12/28/20 Page 1 of 1
